Plaintiff filed two bills of complaint by which it sought to have quieted in it the title to two separate parcels of land. In each case defendants had decree dismissing the bill and plaintiff has appealed. The parties to this appeal agree that an accurate statement of the question involved is as follows:
"Does a railroad company organized under the laws of Michigan obtain fee title to land by adverse possession, giving right to recently discovered oil, where it entered upon the land without permission 50 years ago, cut down standing timber for a 100-foot right of way, laid a track, erected and maintained fences, kept brush cut, excluded others therefrom and has run its trains over the track ever since?"
The contention of the respective parties is clearly stated by defendants as follows:
"Defendants concede that the plaintiff has acquired by prescription, a right to use the strip of land, or right of way, to the extent which its user *Page 390 
in the past evidences. Defendants admit that the plaintiff has title in fee to an easement in this right of way, acquired by prescription.
"Plaintiff claims that it acquired title in fee, by prescription; and that its title so acquired, gives it the absolute title in fee to the land included in the right of way."
Because of different constitutional and statutory provisions adjudications of the issue presented have resulted in varying decisions in other jurisdictions. But it has already been passed upon in this jurisdiction and decision of this court is in accord with the contention of appellant.
"Can a railroad company acquire title to land by adverse possession? This court has held that it can. Felton v.Wedthoff, 185 Mich. 72. It is said in 2 C. J. p. 229 that the weight of authority so holds." Munroe v. Railway Co., 226 Mich. 158,165.
The above-cited case notes that there are "a number of well-considered decisions which maintains the contrary doctrine;" and points out the distinction, arising from different constitutional and statutory provisions, in the decisions of Pennsylvania and North Carolina.
It seems clear that plaintiff's continuous, open, notorious and exclusive possession of the parcels of land here involved was just as adverse so far as the rest of the world was concerned as though the land had been used for storage of lumber, agricultural purposes or the like. As applied to acquiring title by adverse possession, there is no good reason for holding, on the ground that plaintiff used the property only for a right of way, that it did not acquire a fee title to the land. This is in accord with our holding in Quinn v.Railway Co., 256 Mich. 143, 149, wherein we said:
"Unlike some others, our statutes do not single out right of way for special treatment, but they provide *Page 391 
a uniform rule for the acquisition of lands and other property 'for the construction, maintenance and accommodation of its railroad,' bridges, buildings, et cetera (2 Comp. Laws 1929, § 11121 [Stat. Ann. § 22.212]).
"Title may be acquired by voluntary grant, purchase, condemnation * * * or prescription."
It is somewhat significant that in the above case it was held a grant of a right of way "to be used for railroad purposes only," nonetheless conveyed to the railroad company title in fee to the land.
The trial judge in the instant cases was of the opinion that decision in Munroe v. Railway Co., supra, involved only "surface rights, * * * and the case in no wise determines whether the adverse possession shall run beyond the surface rights involved in the actual possession." The context of the opinion in the Munroe Case forbids such an interpretation being placed upon it. At the very outset, in specifying the issue involved, the opinion states:
"In this action of ejectment (to try title), plaintiffs seek to recover possession of these strips of land (to which the railroad company asserted title by adverse possession). It is conceded that they (plaintiffs) have the record title thereto. The case was tried by the court without a jury. Findings of fact were made, from which the court concluded as a matter of law that defendant had acquired title by adverse possession. * * * In its tenth finding, the court found that defendant had been in possession of the land in dispute since 1877, without permission or license from the owners, and that the nature ofthe possession was such as created in defendant a good andsufficient title thereto by adverse possession."
The above determination of the trial court was affirmed. There appears to be no more justification for holding that title to a railroad company's right of way acquired by adverse possession is confined to *Page 392 
"surface rights" only than there would be in holding that one who used lands for agricultural purposes only and to which he had acquired title by adverse possession had "surface rights" only, and no title whatever to subsurface oil or mineral deposits.
Not only has the question under consideration been previously passed upon in this jurisdiction, as above indicated, but both from text writers and decisions of courts of last resort in other jurisdictions the decided weight of authority seems to sustain the appellant's contention.
"A railroad company may acquire title to land by adverse possession for the full period prescribed by the statute of limitations in the same manner as an individual." 2 Elliott on Railroads (3d Ed.), p. 655, § 1174.
"But the railway company * * * pleaded and proved that it had been in the open, notorious, exclusive, and adverse possession of this real estate, claiming title thereto, for more than 10 years prior to the bringing of this suit. This adverse possession then vested the title to the real estate occupied by the railway company in it as against all persons except the State of Nebraska." Myers v. McGavock, 39 Neb. 843, 871
(58 N.W. 522, 42 Am. St. Rep. 627).
"Where a railroad company has been in the actual, visible and exclusive possession of land for a right of way for 20 years, it is not essential to the bar of the statute of limitations, in ejectment against the company, that its officers should have made oral declarations of claim of title, but it will be sufficient if the proof shows that the company has so acted with reference to the property as to clearly indicate that it claimed title." James v. Railroad Co. (syllabus), 91 Ill. 554.
Likewise it has been held in Texas that a railway corporation can acquire "by adverse possession the fee simple title to the land occupied as a right of *Page 393 
way." Gulf, C.  S. F. R. Co. v. Brandenburg (Tex.Civ.App.),167 S.W. 170. Holdings of similar purport will be found in the following cases: LeBlanc v. Railroad Co., 72 Miss. 669
(18 So. 381); City of St. Paul v. Railway Co., 45 Minn. 87
(48 N.W. 17). See, also, City of St. Paul v. RailwayCo., 63 Minn. 330 (63 N.W. 267, 65 N.W. 649, 68 N.W. 458, 34 L.R.A. 184); East St. Louis  C. R. Co. v. Nugent, 147 Ill. 254
(35 N.E. 464); St. Louis, A.  T. H. R. Co. v. Nugent, 152 Ill. 119
(39 N.E. 263); Hargis v. Railway Co., 100 Mo. 210
(13 S.W. 680).
Surely our holding in Munroe v. Railway Co., supra, and the above-cited authorities are in harmony with the Michigan statute which provides the character of title which a railroad corporation takes to its right of way if obtained through condemnation proceedings. The pertinent portion of the statute reads:
"The company shall be entitled to enter upon and take possession of and use the said land, franchise, and other property for the purpose of its incorporation; and all persons who have been made parties to the proceedings, either by publication or otherwise, shall be divested and barred of allright, estate, and interest in such real estate, franchise, or other property, until such right or title shall be again legally vested in such owner." 2 Comp. Laws 1929, § 11135 (Stat. Ann. § 22.226).
Under the record made in the trial court and the above-noted authorities, plaintiff was entitled to a decree in each of these cases quieting in it title in fee simple to the parcels of land involved. Decrees should be entered in this court accordingly. Plaintiff should have costs of both courts.
BUSHNELL, C.J., and CHANDLER, J., concurred with NORTH, J. *Page 394